--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


SUBORDINATED UNSECURED CONVERTIBLE NOTE
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE NOR THE
SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THESE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. THE FOREGOING IN
AND OF ITSELF SHALL NOT PROHIBIT THE SECURITIES FROM BEING PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.
 
THE TRANSFERABILITY OF THIS NOTE AND THE SECURITIES INTO WHICH THIS NOTE IS
CONVERTIBLE ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING
RIGHTS OF FIRST REFUSAL AND RESTRICTIONS AGAINST TRANSFERS) CONTAINED IN A
CERTAIN STOCK PURCHASE AGREEMENT, AS AMENDED FROM TIME TO TIME, BETWEEN THE
COMPANY AND ________ (A COPY OF WHICH IS AVAILABLE AT THE OFFICES OF THE COMPANY
FOR EXAMINATION).
 
ZENOSENSE, INC.
 
Subordinated unsecured Convertible Note
 
Issuance Date:  [___], 2016
Principal Amount: U.S. $



FOR VALUE RECEIVED, Zenosense, Inc., a Nevada corporation (the “Company”),
hereby promises to pay to the order of ___________, a ______ corporation, or its
permitted and registered assigns (“Holder”) the amount set out above as the
Principal Amount (the “Principal”) when due, whether upon the Maturity Date (as
defined below), acceleration, prepayment or otherwise (in each case in
accordance with the terms hereof). Certain capitalized terms used herein are
defined in Section 21.
 
1. PREPAYMENT. The Company may, at any time prior to the Maturity Date, prepay
this Subordinated Unsecured Convertible Note (including all instruments issued
in exchange, transfer or replacement hereof, this “Note”) in full, and in part,
without the written consent of the Holder. In the event the Company wishes to
prepay this Note, it shall notify the Holder of the intended prepayment date,
which will not be less than 15 calendar days after the date of the notice.
 
2. INTEREST RATE.  Interest shall accrue on or be payable under this Note at the
rate of 10% per annum, based on a 360 day year.
 
 
1

--------------------------------------------------------------------------------

 
3. CONVERSION. This Note shall be convertible into validly issued, fully paid
and non-assessable shares of Common Stock, on the terms and conditions set forth
in this Section 3.
 
(a) Mandatory Conversion. On the fourth anniversary of the date of the making of
this Note (the “Issuance Date”), the Conversion Amount of this Note shall
automatically convert, through no further action on the part of the Company or
the Holder, into shares of Common Stock at a price of $0.07 per share (subject
to adjustment as provided in Section 5).
 
(b) Optional Conversion. At any time after the Issuance Date the Holder shall be
entitled to convert, in part or in full, any outstanding Conversion Amount of
this Note into shares of Common Stock at either (i) a price of $0.07 per share
(subject to adjustment as provided in Section 5), or (ii) the amount of the
Conversion Amount converted divided by an amount equal to a 15% discount to the
Volume Weighted Average Price over the 10 days preceding the date of  the
relevant notice of conversion, whichever is the lower price, provided that the
lower price will not be less than $0.035 per share (subject to adjustment as
provided in Section 5). For any optional conversion as provided in this section,
in no event will the number of shares of Common Stock issuable upon conversion
exceed the beneficial ownership by the Holder and its affiliates of more than
4.99% of the outstanding shares of Common Stock.
 
(c) Mechanics of Conversion.
 
(i) Conversion; Issuance of Shares. To convert this Note pursuant to Section
3(b) above into shares of Common Stock on any date (a “Conversion Date”), the
Holder shall deliver  a copy of a fully-completed and executed notice of
conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to
the Company. On or before the fifth Business Day following the date of receipt
of a Conversion Notice, the Company shall transmit by facsimile an
acknowledgment of confirmation, in the form attached hereto as Exhibit II, of
receipt of such Conversion Notice to the Holder. On or before the tenth Business
Day following the date of receipt of a Conversion Notice, or the triggering of a
mandatory conversion pursuant to Sections 3(a), the Company shall issue and
deliver to the Holder a certificate, registered in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder shall be
entitled.
 
(ii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the name and address of the holder of this
Note and the principal amount hereof. The entries in the Register shall be
conclusive and binding for all purposes absent manifest error. This Note may be
assigned, transferred or sold in whole or in part only by registration of such
assignment, transfer or sale on the Register. Upon its receipt of a written
request to assign, transfer or sell all or part of this Note by the Holder in
compliance with the terms hereof and any other applicable restrictions, the
Company shall record the information contained therein in the Register and issue
one or more new Notes in the same aggregate principal amount as the principal
amount of the surrendered Registered Note to the designated assignee or
transferee pursuant to Section 11, provided that if the Company does not so
record an assignment, transfer or sale (as the case may be) of all or part of
this Note within two (2) Business Days of its receipt of such a request, then
the Register shall be automatically updated to reflect such assignment, transfer
or sale (as the case may be). The Holder and the Company shall maintain records
showing the Principal converted and/or paid (as the case may be) and the dates
of such conversion and/or payments (as the case may be) or shall use such other
method, reasonably satisfactory to the Holder and the Company, so as not to
require physical surrender of this Note upon conversion; provided that the
Holder and each prior Holder shall execute and deliver such documents as are
reasonably requested by the Company to evidence the cancellation of this Note
and in the event that the Holder and each prior Holder has not so delivered such
executed documents, the Company reserves the right to demand physical surrender
of the original Note upon conversion or a Lost Note Affidavit.
 
 
2

--------------------------------------------------------------------------------

 
(iii) No Fractional Shares; Transfer Taxes. The Company shall not issue any
fraction of a share of Common Stock upon any conversion. If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up to the nearest whole
share. The Company shall pay any and all transfer, stamp, issuance and similar
taxes (but expressly including any income or similar taxes) that may be payable
with respect to the issuance and delivery of Common Stock upon any conversion.
 
(iv) Legend.  Any shares of Common Stock issued upon conversion of this Note
will bear the legends as specified in the Securities Purchase Agreement pursuant
to which this Note is originally issued.
 
4. RIGHTS UPON EVENT OF DEFAULT.
 
(a) Event of Default.  Each of the following events shall constitute an “Event
of Default”:
 
(i) the Company’s failure to convert this Note in compliance with Section 3,
provided that there shall be no Event of Default during any period of good faith
disagreement regarding whether the Holder has satisfied all requirements to
require conversion of the Note pursuant to Section 3 but only if the Company has
promptly responded to any assertion by the Holder that the Note has converted
into Common Stock pursuant to Section 3;  
 
(ii) the Company’s failure to pay to the Holder any Principal or interest  when
and as due under this Note or any other amounts within five (5) days of when due
under this Note;
 
(iii) bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted by or against the
Company and, if instituted against the Company by a third party, shall not be
dismissed within sixty (60) days of their initiation;
 
(iv) the commencement by the Company of a voluntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or the consent by it to the entry of a decree, order, judgment
or other similar document in respect of the Company in an involuntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under any
applicable federal, state or foreign law, or the consent by it to the filing of
such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of the Company or of any substantial part of its property, or the making by it
of an assignment for the benefit of creditors, or the execution of a composition
of debts, or the occurrence of any other similar federal, state or foreign
proceeding, or the admission by it in writing of its inability to pay its debts
generally as they become due, the taking of corporate action by the Company in
furtherance of any such action or the taking of any action by any Person to
commence a Uniform Commercial Code foreclosure sale or any other similar action
under federal, state or foreign law;
 
 
3

--------------------------------------------------------------------------------

 
(v) the entry by a court of (A) a decree, order, judgment or other similar
document in respect of the Company of a voluntary or involuntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law; (B) a decree, order, judgment
or other similar document adjudging the Company as bankrupt or insolvent, or
approving as properly filed a petition seeking liquidation, reorganization,
arrangement, adjustment or composition of or in respect of the Company under any
applicable federal, state or foreign law; or (C) a decree, order, judgment or
other similar document appointing a custodian, receiver, liquidator, assignee,
trustee, sequestrator or other similar official of the Company or of any
substantial part of its property, or ordering the winding up or liquidation of
its affairs, and the continuance of any such decree, order, judgment or other
similar document or any such other decree, order, judgment or other similar
document unstayed and in effect for a period of sixty (60) consecutive days;
 
(vi) the validity or enforceability of the Note shall be contested by the
Company, or a proceeding shall be commenced by the Company seeking to establish
the invalidity or unenforceability thereof, or the Company shall deny in writing
that it has any material liability or obligation purported to be created under
this Note;
 
(vii) any Event of Default (as defined in the Senior Notes) occurs with respect
to the Senior Notes.
 
(b) Notice of an Event of Default. Upon the occurrence of an Event of Default,
the Company shall within five (5) Business Days deliver written notice thereof
(an “Event of Default Notice”) to the Holder. At any time after the earlier of
the Holder’s receipt of an Event of Default Notice and the Holder becoming aware
of an Event of Default, the Holder may, by notice to the Company and to
________, declare this Note to be forthwith due and payable, whereupon the
Principal and interest, plus all reasonable costs of enforcement and collection
(including court costs and reasonable attorney’s fees), shall immediately become
and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Company.
 
5. ADJUSTMENT OF CONVERSION RATE.
 
(a) Adjustment of Conversion Rate upon Subdivision or Combination of Common
Stock at Any Time After June 6, 2016. If the Company subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, then the
rate at which the Conversion Amount is convertible into Common Stock provided
herein (collectively, the “Conversion Rate”) in effect immediately prior to such
subdivision will be proportionately reduced. If the Company at any time combines
(by combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Rate in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 5(a) shall
become effective immediately after the effective date of such subdivision or
combination.
 
 
4

--------------------------------------------------------------------------------

 
(b) Other Events.  In the event that the Company shall take any action to which
the provisions of Section 5(a) are not strictly applicable, or, if applicable,
would not operate to protect the Holder from dilution of the nature to be
protected against by Section 5(a) or if any event occurs of the type
contemplated by the provisions of Section 5(a) (i.e., proportional adjustments
to reflect changes in the Company’s capital structure, but not anti-dilution
protections based on the issuance price of new securities) but not expressly
provided for by such provisions, then the Company’s Board of Directors shall in
good faith determine and implement an appropriate adjustment in the Conversion
Rate so as to protect the rights of the Holder, provided that no such adjustment
pursuant to this Section 5(a) will increase the Conversion Rate as otherwise
determined pursuant to this Section 5(a), provided further that if the Requisite
Holders do not accept such adjustments as appropriately protecting the interests
of the holders of the Notes against such dilution of the nature to be protected
against by Section 5(a), then the Company’s Board of Directors and the Requisite
Holders shall agree, in good faith, upon an independent investment bank of
nationally recognized standing to make such appropriate adjustments, whose
determination shall be final and binding and whose fees and expenses shall be
borne by the Company unless such adjustment, as finally determined by such
investment bank, is within three percent (3%) of the Company’s originally
proposed adjustment, in which case such fees and expenses shall be borne by the
Holders of the Notes.
 
6. SUBORDINATION. This Note shall be subordinate in right of payment to the
principal amount due on the Senior Notes as of the date hereof and pari passu
with respect to any amounts due on the Senior Notes after the date hereof or
otherwise extended to the Company by any lender, including the holder of the
Senior Notes.
 
7. NON-CIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note. Without limiting the generality of the
foregoing, so long as this Note remains outstanding, the Company (a) shall not
increase the par value of any shares of Common Stock receivable upon conversion
of this Note above the Conversion Rate then in effect and (b) shall take all
such actions as may be reasonably necessary or appropriate in order that the
Company may validly and legally issue fully paid and non-assessable shares of
Common Stock upon the conversion of this Note.
 
8. RESERVATION OF AUTHORIZED SHARES.
 
(a) Reservation. The Company shall at all times reserve and keep available out
of its authorized but unissued shares Common Stock, solely for the purpose of
effecting the conversion of this Note, no less than the maximum number of shares
issuable on conversion of this Note (the “Required Reserve Amount”).
 
(b) Insufficient Authorized Shares.  If, notwithstanding Section 8(a), and not
in limitation thereof, at any time while this Note  remains outstanding the
Company does not have a sufficient number of authorized and unreserved shares of
Common Stock to satisfy its obligation to reserve a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall promptly take all action reasonably necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for this Note. Without limiting
the generality of the foregoing sentence, as soon as practicable after the date
of the occurrence of an Authorized Share Failure, but in no event later than
seventy (70) days after the occurrence of such Authorized Share Failure, the
Company shall hold a meeting of its stockholders for the approval of an increase
in the number of authorized shares of Common Stock. In connection with such
meeting, the Company shall provide each stockholder with a proxy statement and
shall use its commercially reasonable efforts to solicit its stockholders’
approval of such increase in authorized shares of Common Stock and to cause its
Board of Directors to recommend to the stockholders that they approve such
proposal.
 
 
5

--------------------------------------------------------------------------------

 
9. DISTRIBUTION PARTICIPATION. If, while this Note remains outstanding, the
Company shall declare or make any dividend or other distribution of its assets
(or rights to acquire its assets) to holders of shares of Common Stock, by way
of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), at any time after
the issuance of this Note, then, in each such case, the Holder shall be entitled
to participate in such Distribution to the same extent that the Holder would
have participated therein if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note, pursuant to Section
3(a), immediately before the date on which a record is taken for such
Distribution, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the participation in
such Distribution.
 
10. AMENDING THE TERMS OF THIS NOTE. Provisions of this Note may be amended only
with the written consent of the Company and the Holder.
 
11. TRANSFER. This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company hereunder, subject only to the provisions of the
Stockholders Agreement, the Subordination Agreement and any other restrictions
expressly provided for or referred to herein.
 
12. REISSUANCE OF THIS NOTE.
 
(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will promptly issue and deliver upon
the order of the Holder a new Note (in accordance with Section 12(d), registered
as the Holder may request, representing the outstanding Principal being
transferred by the Holder and, if less than the entire outstanding Principal is
being transferred, a new Note (in accordance with Section 12(d) to the Holder
representing the outstanding Principal not being transferred.
 
(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 12(d)
representing the outstanding Principal.
 
(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 12(d) and in principal
amounts of at least $10,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.
 
6

--------------------------------------------------------------------------------

 
 
(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Sections 12(a) or 12(c), the Principal designated by the Holder
which, when added to the principal represented by the other new Notes issued in
connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, and (iv) shall have the
same rights and conditions as this Note.
 
13. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the Holder’s right to pursue actual and consequential damages
for any failure by the Company to comply with the terms of this Note.  The
Company covenants to the Holder that there shall be no characterization
concerning this instrument other than as expressly provided herein. Amounts set
forth or provided for herein with respect to payments, conversion and the like
(and the computation thereof) shall be the amounts to be received by the Holder
and shall not, except as expressly provided herein, be subject to any other
obligation of the Company (or the performance thereof). The Company shall
provide all information and documentation to the Holder that is reasonably
requested by the Holder to enable the Holder to confirm the Company’s compliance
with the terms and conditions of this Note.
 
14. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the reasonable costs incurred by the
Holder for such collection, enforcement or action or in connection with such
bankruptcy, reorganization, receivership or other proceeding, including, without
limitation, reasonable attorneys’ fees and disbursements.
 
15. CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note.
 
16. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.
 
 
7

--------------------------------------------------------------------------------

 
17. NOTICES; PAYMENTS.
 
(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
Stockholders Agreement. The Company shall provide the Holder with prompt written
notice of all actions taken pursuant to this Note, including in reasonable
detail a description of such action and the reason therefore. Without limiting
the generality of the foregoing, the Company will give written notice to the
Holder (i) promptly following any adjustment of the Conversion Rate, setting
forth in reasonable detail, and certifying, the calculation of such adjustment
and (ii) at least ten (10) days prior to the date on which the Company closes
its books or takes a record with respect to any dividend or distribution upon
the Common Stock.
 
(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, unless otherwise expressly set forth herein, such
payment shall be made in lawful money of the United States of America by a
certified check drawn on the account of the Company and sent via overnight
courier service to such Person at such address as previously provided to the
Company in writing, provided that the Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and the Holder’s wire
transfer instructions. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day, the same shall instead
be due on the next succeeding day which is a Business Day.
 
18. CANCELLATION. After all Principal and other amounts at any time owed on this
Note have been paid in full, this Note shall automatically be deemed canceled,
shall be surrendered to the Company for cancellation and shall not be reissued.
 
19. WAIVER OF NOTICE.  To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note.
 
20. GOVERNING LAW. This Note shall be construed and enforced in accor­dance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.  In the event that any
provision of this Note is invalid or unenforceable under any applicable statute
or rule of law, then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Note. Nothing contained herein shall be deemed or
operate to preclude the Holder from bringing suit or taking other legal action
against the Company in any other jurisdiction to collect on the Company’s
obligations to the Holder or to enforce a judgment or other court ruling in
favor of the Holder. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE
TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.
 
 
8

--------------------------------------------------------------------------------

 
21. CERTAIN DEFINITIONS.  For purposes of this Note, the following terms shall
have the following meanings:
 
(a) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
 
(b) “Common Stock” means (i) the Company’s shares of common stock, and (ii) any
capital stock into which such common stock shall have been changed or any share
capital resulting from a reclassification of such common stock.
 
(c) “Conversion Amount” means, as of the date of calculation, the sum of the
outstanding and unpaid Principal plus any other unpaid amounts due under this
Note, including interest.
 
(d)  “Maturity Date” shall mean four years from the Issuance Date.
 
(e) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.
 
(f) “SEC” means the United States Securities and Exchange Commission or the
successor thereto.
 
(g) “Securities Purchase Agreement” means that certain securities purchase
agreement, dated as of the date hereof, with a certain prospective investor in
the Company, under which the Company will issue and sell to such investor shares
of Common Stock for a purchase price of $______, and certain commitment notes,
of which this agreement is one for a total principal amount of $______, as it
may be amended from time to time.
 
(h) “Senior Notes” means the Senior Convertible Notes issued in principal amount
of $155,744, to ________, and for the avoidance of doubt, any amount in addition
to the before stated principal amount (including interest and any costs of
collection and other monetary obligations) will not be senior in payment but
shall only be entitled to payment on a pari passu basis with this Note.
 
(i) “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, or the New York Stock Exchange.
 
(j) “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)); (b)  if the Common Stock is not then traded on a Trading
Market, the volume weighted average price of the Common Stock for such date (or
the nearest preceding date) on the OTC Bulletin Board; (c) if the Common Stock
is not then quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the OTC Markets (or a similar organization or
agency), the most recent bid price per share of the Common Stock so reported the
reflects the equivalent of a trading market for the Common Stock; or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company.
 
[signature page follows]
 

 
9

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Subordinated Unsecured
Convertible Note to be duly executed as of the Issuance Date set out above.
 


zenosense, inc.
 
By:                                                                
Name:
Title:




 
10

--------------------------------------------------------------------------------

 

EXHIBIT I
 


 
ZENOSENSE, INC.
 
CONVERSION NOTICE
 
Reference is made to the Subordinated Unsecured Convertible Note (the “Note”)
issued to the undersigned by Zenosense, Inc. (the “Company”). In accordance with
and pursuant to the Note, the undersigned hereby elects to convert the
Conversion Amount (as defined in the Note) of the Note indicated below into
shares of common stock (the “Common Stock”), of the Company, as of the date
specified below.
 


 
Date of Conversion:
 
Aggregate Conversion Amount to be converted:
 
Conversion Price:
 
Number of shares of Common Stock to be issued:
 
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:
Issue to:
         
Facsimile Number:
 
Holder:
 
By:
 
Title:
 
Dated:
         


 
11

--------------------------------------------------------------------------------

 

EXHIBIT II
 
ACKNOWLEDGMENT
 
The Company hereby acknowledges this Conversion Notice and hereby covenants to
issue the above indicated number of shares of Common Stock.
 


ZENOSENSE, INC.
By:                                                                
Name:
Title:







 



 
12

--------------------------------------------------------------------------------

 
